DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on May 16, 2022.  In the reply, Applicants primarily argue that examination without election would not present an undue search burden as all the claims are sufficiently related.  Examiner respectfully disagrees.  In the instant case, the conductive lines and layers of the display substrate may be formed using a variety of different techniques, for example evaporation, sputtering, plating, chemical vapor deposition, lamination, or the like.  Further, forming a groove in the buffer layer can be done using a variety of techniques, outside of etching, such as laser drilling and mechanical drilling.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a buffer layer arranged between the first conductive line and the base substrate” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In Figures 3 and 8g, the buffer layer 150 is shown as being adjacent to the first conductive line 120, and both the first conductive line 120 and the buffer layer 150 are disposed on the base substrate 110.  However, the buffer layer 150 is not arranged between the first conductive line 120 and the base substrate.  Rather, the buffer layer is arranged between the insulation layer 140 and the base substrate 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: paragraph [0044], line 7, recites “base substrate 100.”  However, it should be recited “base substrate 110.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the feature “a buffer layer arranged between the first conductive line and the base substrate” is not shown in the Figures as claimed (see claim 1).  In Figures 3 and 8g, the buffer layer 150 is shown as being adjacent to the first conductive line 120, and both the first conductive line 120 and the buffer layer 150 are disposed on the base substrate 110.  However, the buffer layer 150 is not arranged between the first conductive line 120 and the base substrate.  Rather, the buffer layer is arranged between the insulation layer 140 and the base substrate 110.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (U.S. Patent Publication No. 2022/0157709).
Regarding claim 1, in Figure 1, Shih discloses a display substrate, comprising a first conductive line (11) extending in a first direction (vertical direction) on a base substrate (10), a second conductive line (174, 175; layers 174 and 175 are layers formed in the passivation layer 173 and disposed on the conductive pillars 11) extending in a second direction (extends in horizontal direction) crossing the first direction on the base substrate, and an insulation layer (173) arranged between the first conductive line and the second conductive line (passivation layer 173 is partially between conductive pillars 11 and layers 174/175), wherein the display substrate further comprises a buffer layer (16) arranged between the first conductive line and the base substrate (layer 16 is adjacent to the conductive pillar 11, and is between the passivation/insulation layer 173 and the substrate 10 --- this is similar to the claimed invention, see Drawings objection and 112 rejection), a groove (the through-hole  that the conductive pillar 11 is disposed in) extending in the first direction is formed in the buffer layer, the first conductive line (11) is arranged in the groove, and a surface of the first conductive line away from the base substrate is flush with a surface of the buffer layer away from the base substrate (the upper surface of conductive pillar 11 is flushed with the upper surface of layer 16).
Regarding claim 2, Shih discloses wherein the first conductive line crosses the second conductive line at a target region, the first conductive line comprises a first portion arranged at the target region and a second portion other than the first portion, and a surface of the first portion in contact with the insulation layer is parallel to the base substrate (Figure 1).
Regarding claim 3, Shih discloses wherein a surface of the insulation layer adjacent to the base substrate at the target region is parallel to the base substrate, and a surface of the insulation layer away from the base substrate at the target region is parallel to the base substrate (Figure 1).
Regarding claim 4, Shih discloses wherein a support pattern is further arranged in the groove and at a side of the first conductive line facing the base substrate, and an orthogonal projection of the support pattern onto the base substrate is located within an orthogonal projection of the first conductive line onto the base substrate (Figure 1).
Regarding claim 5, Shih discloses wherein the first conductive line comprises a third portion and a fourth portion, a surface of the third portion away from the base substrate is flush with a surface of the fourth portion away from the base substrate, and an orthogonal projection of the third portion onto the base substrate coincides with the orthogonal projection of the support pattern onto the base substrate (Figure 1).
Regarding claim 6, Shih discloses wherein the support pattern is a conductive pattern (Figure 1).
Regarding claim 14, Shih discloses display device, comprising the display substrate according to claim 1 (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847